Citation Nr: 9905379	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-44 727	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for hearing loss disability 
in the right ear.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, in pertinent part, denied service 
connection for hearing loss in the right ear.  The veteran 
timely appealed the decision.  Based on additional evidence 
received, the RO continued to deny service connection for 
hearing loss, right ear, in rating decision dated in November 
1994.  After considering additional issues, the current 
appeal was certified to the Board in December 1998.


FINDINGS OF FACT

1.  The record contains no competent evidence that the 
current right ear hearing loss disability is related to 
disease or injury incurred during service.

2.  The evidence demonstrates that the veteran injured his 
right ear, sustaining hearing loss, many years after service.


CONCLUSION OF LAW

The claim for service connection for right ear hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be addressed in each case is 
whether the veteran has submitted a well-grounded claim.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, that is, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than mere allegation; the 
claim must be accompanied by evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.  If 
a claim is not well grounded, the appeal must fail with 
respect to it, and there is no duty to assist the claimant 
further in the development of facts pertinent to the claim.  
Murphy, 1 Vet. App. at 81.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Where a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system becomes 
manifest to a degree of 10 percent or more within a year from 
the date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of the disease during the period of service, 
but this presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (1998).  Additionally, for VA 
purposes, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

The veteran's service medical records demonstrate no 
complaints of or diagnosis of a hearing loss disability in 
the right ear.  The enlistment examination report dated in 
February 1953 shows that the veteran's ears were normal and 
his hearing in the right ear, as tested by the whispered 
voice, was 15/15.  There was no notation of any hearing 
problem.  An examination during service in September 1955 
shows that the veteran reported no ear trouble, no running 
ears, and that he had never worn hearing aids.  The 
separation examination report dated in January 1956 shows 
that the veteran's ears were normal and his hearing in the 
right ear, as tested by whispered voice, was 15/15.  There 
was no notation of hearing loss or other ear problems. 

A VA examination report dated in June 1964 demonstrates that 
the veteran did not complain at that time of a hearing loss 
disability in the right ear.  The examiner noted that the 
veteran's ears were normal and indicated that no hearing loss 
was noted.

Private medical records of treatment from September 1956 up 
to September 1991 are negative for any complaints of or 
diagnosis of a hearing loss disability of the right ear.  A 
private treatment record dated September 13, 1991, 
demonstrates that the veteran complained that his ears felt 
plugged and that he did not hear as well as he should.  It 
was noted that the veteran worked around a generator outside 
but did not use ear plugs.  The physician speculated that the 
veteran might have presbycusis and that he might have noise 
exposure damage.  The physician advised the veteran to have 
his hearing tested and to wear noise protection.

Treatment records from the Northland Ear, Nose and Throat 
Association, dated January 23, 1992, demonstrate that the 
veteran had a two month history of decreased hearing in the 
right ear.  The veteran complained of hearing loss in the 
right ear subsequent to having had a 30/30 rifle discharged 
near his ear during deer hunting season about two months 
earlier.  He reported that he had marked tinnitus at first 
but no vertigo or bleeding.  He further reported that his 
hearing was worse at first and had come back somewhat, 
although it was still worse than in the other ear.  An 
audiogram was completed which showed bilateral high tone 
neurosensory loss, much more marked on the right side than 
the left.  In the right ear, the veteran had a 35 decibel 
loss at 500 Hertz, a 35 decibel loss at 1000 Hertz, a 40 
decibel loss at 2000 Hertz, a 30 decibel loss at 3000 Hertz, 
and a 50 decibel loss at 4000 Hertz.  The private physician's 
impression was that of evolving acoustic trauma with 
permanent hearing deficit.

A letter from James M. Anderson, M. D., to Charles Vergona, 
M. D., dated January 23, 1992, demonstrates that Dr. Anderson 
apparently examined the veteran on that date and noted that 
the veteran had a two month history of right-sided acoustic 
trauma.  It was noted that an audiogram showed moderate 
right-sided hearing loss which appeared to be sensorineural 
in nature.  The impression was right-sided acoustic trauma 
with permanent neurosensory deficit.

Another private medical record dated April 19, 1993, noted 
that the veteran had a muzzle blast of a rifle near his ear 
approximately a year earlier "which resulted in an apparent 
asymmetric hearing loss."  An audiogram was repeated which 
showed asymmetric sensorineural hearing loss with further 
drop in his discrimination score on the right.  Results of 
the audiogram show a 30 decibel loss at 500 Hertz, a 40 
decibel loss at 1000 Hertz, a 45 decibel loss at 2000 Hertz, 
a 55 decibel loss at 3000 Hertz and a 65 decibel loss at 4000 
Hertz.

A VA examination report dated in August 1993 shows that the 
veteran complained of numerous joint problems and did not 
complain of hearing loss.  A physical examination revealed 
that his ears were negative.  His hearing acuity was not 
tested.

The evidence of record also contains three lay statements, 
dated in January 1994.  The information provided in these 
statements refers to the veteran's hepatitis and none of the 
statements mentions that the veteran had any hearing 
problems.

A VA audiology examination report dated in September 1996 
demonstrates right ear findings of a 15 decibel loss at 500 
Hertz, a 30 decibel loss at 1000 Hertz, a 35 decibel loss at 
2000 Hertz, a 40 decibel loss at 3000 Hertz, and a 60 decibel 
loss at 4000 Hertz.  Speech recognition was 86 percent.

The Board finds, pursuant to the following reasons, that the 
veteran's claim for service connection for hearing loss in 
the right ear is not well-grounded.  There is no evidence of 
a decrease in hearing loss ability during service, or hearing 
loss disability for VA purposes to a compensable degree 
within one year after service.  Further, there is no 
competent (medical) evidence of a nexus between the right-ear 
hearing loss disability, demonstrated for the first time in 
the January 1992 private audiogram evaluation report, and the 
veteran's period of service 36 years earlier.  Moreover, the 
medical evidence of record demonstrates that the veteran's 
right-ear hearing loss was the result of exposure to loud 
rifle fire in approximately November 1991 while deer hunting, 
which occurred many years after service.  There is no 
evidence relating the veteran's current right-ear hearing 
loss to his period of service.

The veteran has contended that he suffered hearing loss in 
the service.  However, as a lay person, the veteran is not 
competent to provide such an etiological determination.  
LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

The Board notes that VA regulations and caselaw provide that 
special considerations attend the cases of combat veterans.  
38 U.S.C.A. § 1154 (West 1991); Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994).  Although the veteran contends 
that he suffered hearing loss in the service, he has not 
contended that he was involved in combat.  His service 
records demonstrate that he was a confinement specialist.  He 
was stationed in Japan for about two years and received the 
Korean Service Medal.  However, there is no indication that 
the veteran served in combat. Accordingly, the provisions of 
38 U.S.C.A. § 1154 are not applicable in this case.

Although there is competent evidence of current right-ear 
hearing loss disability, there is no evidence of an 
etiological relationship between that disability and service.  
Thus, the claim is not well grounded and the appeal based 
thereon must be denied.


ORDER

The appeal for entitlement to service connection for hearing 
loss disability in the right ear is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 4 -


